                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

FC ST. PAULI MERCHANDISING                              )
 GmbH & CO. KG,                                         )
                                                        )   Case No.: 19-cv-7251
                                                        )
                Plaintiff,                              )
                                                        )   Judge Elaine E. Bucklo
v.                                                      )
                                                        )
THE INDIVIDUALS, CORPORATIONS,                          )
LIMITED LIABILITY COMPANIES,                            )
PARTNERSHIPS AND UNINCORPORATED                         )
ASSOCIATIONS IDENTIFIED ON                              )
SCHEDULE A HERETO,                                      )
                                                        )
                Defendants.                             )

                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs FC ST. PAULI
MERCHANDISING GmbH & CO. KG, hereby dismiss with prejudice all causes of action in the
complaint against the following Defendants identified in Schedule A. Each party shall bear its own
attorney’s fees and costs.
        No.     Defendant
        44      zhulimin111888
        50      huhu62
        56      wuhan001269
        63      wwwainiyisheng
        128     chenkaili157
        183     SenhuoNew
        194     uiuwang
        208     xuanlvyujiyi
        209     xuexiaozhuang
        219     ZHONGJIANDAO
        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
                                         Respectfully submitted,
Dated: December 23, 2019                 By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com
                                                  Attorneys for Plaintiffs
                                                  FC St. Pauli Merchandising GmbH & Co. KG
                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on December 23, 2019.


                                                          s/Michael A. Hierl
